L. HAND, Circuit Judge
(concurring).
I agree that the railroad was negligent in coupling the moving car and locomotive to the standing car while the plaintiff stood under the ice bridge. Moreover, if the plaintiff had been caught between the standing car and the platform a verdict might also have stood because of the closeness of the tracks; but I cannot think that the fall of the ice was a. result, the responsibility for which can be made to rest upon that circumstance. In short, I think that that part of the-charge was wrong; but the railroad’s, liability seems to me so plain on the facts, that I think we may and should disregard the error.
As for “Islip,” it broke its contract to-keep the tracks clear, and for that reason it should contribute.